Case 2:16-md-02687-MCA-MAH Document 1464 Filed 12/08/20 Page 1 of 1 PageID: 37279




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


                                                   :        Civil Action No. 16-md-2687 (MCA)
    IN RE: LIQUID ALUMINUM                         :                      (MAH)
    SULFATE ANTITRUST LITIGATION                   :
                                                   :
    This Document Relates to                       :        ORDER GRANTING INDIRECT
    Indirect Purchaser Plaintiffs                  :      PURCHASER PLAINTIFFS’ MOTION
                                                   x       TO APPROVE DISTRIBUTION OF
                                                                SETTLEMENT FUND


             WHEREAS this matter having come before the Court by way of Indirect Purchaser

   Plaintiffs (“IPPs”) Motion to Approve Distribution of Settlement Fund,

             IT IS THIS 8th day of December, 2020,

             ORDERED that the allocation of the Settlement Fund to Class members set forth in the

   Declaration of Eric J. Miller (“Miller Declaration”) [ECF 1458-1] is approved; and it is further

             ORDERED that the Settlement Administrator is authorized to distribute the net

   settlement funds to Class members in accordance with the previously approved Plan of Allocation

   [ECF 1399-2] and the allocation for distribution of the Settlement Fund set forth in the Miller

   Declaration; and it is further

             ORDERED that moving counsel for the IPPs is hereby authorized to pay the AB Data

   fees and expenses set forth in the Miller Declaration for work performed and expenses incurred as

   claims administrator for the IPP Class settlements.




                                                       _____________________________________
                                                       HON. MADELINE COX ARLEO, U.S.D.J.
